Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0331113 A1) in view of Willems (US 2015/0242874 A1).
As to claims 1 and 11, Jain teaches a system comprising: 
a plurality of application engines (aplications110 may operate user computing devices, such as user  computing gdevices116A,116B,116C) that share a global resource limit (resources may be limited to being allocated to a single software application (Users of the Software aplications110 may operate user computing devices, such as user  computing gdevices116A,116B,116C) at a time, while other SLAs may permit allocation to multiple software application, paragraphs[36-38];[72]);
a plurality of operator engines each configured to: monitor a respective metric representative of respective load at a respective application engine (during execution of the software application, the cloud computing platform may monitor performance metrics of the software application and compare values for the performance metrics to performance levels and conditions of the service level agreement. The cloud computing platform can then manage the allocation of resources to the software application such that execution performance of the software application is within the agreed performance levels of the service level agreement when the conditions are met, paragraphs ; resources may be limited to being allocated to a single software application (users of the Software aplications110 may operate user computing devices, such as user  computing gdevices116A,116B,116C) at a time, while other SLAs may permit allocation to multiple software application, paragraphs [36-38];[72]); 
the respective metric with others of the plurality of operator engines (a measurement specification may be that execution of the software application should always meet the performance metric, 100 percent of the time. In such a case, using the example above, every user request received would have to be processed within 100 milliseconds for the cloud computing platform to have executed the software application in accordance with the service level. In other cases, a measurement specification may permit for some variation in performance and some exceptions to the performance metric. For example, a measurement specification may indicate that the performance metric should be met with a particular rate of success (e.g., 95 percent of the time) over a specified unit of time (e.g., a day). Any suitable performance metric and measurement specification may be used, as embodiments are not limited to specifying a performance level in any particular way, resources may be limited to being allocated to a single software application (Users of the Software aplications110 may operate user computing devices, such as user computing gdevices116A,116B,116C) at a time, while other SLAs may permit allocation to multiple software application, paragraphs [36-38]; [72]); 
determine a relative load at the respective application engine based on the respective metric and respective metrics received from the others of the plurality of operator engines (Performance levels of a service level agreement may include parameters relating to execution of the software application, such as an execution time for an operation performed by the software application under a specified load to be imposed on the cloud computing platform by the software application, paragraphs [0006, 22-32]); and
assign a portion of the global resource limit to the respective application engine based on the relative load (allocate resource based on load (operational level)), (paragraphs [22-32]).
Jain does not teach share the respective metric with others of the plurality of operator engines. However, Willems teaches share the respective metric with others of the plurality of operator engines (app user 109 may share a mobile app download link 205, whereby the mobile app download link is coupled with the reporting engine 112, paragraphs 16-30).

It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of share the respective metric with others of the plurality of operator engines as taught by Willems into Jain to automatically perform efficient management of resources allocated to software applications and to determine how many resources should be allocated to the software application such that the software application will execute in accordance with the service level of the SLA.

As to claims 3 and 13, the plurality of operator engines are each configured to assign the portion of the global resource limit to the respective application engine based on the relative load by providing a value representative of the portion of the global resource limit to the respective application engine (Figs. 5-6).

As to claims 6 and 16, Willems teaches the plurality of operator engines share the respective metric with the others of the plurality of operator engines as the respective load at the respective application engine changes (app user 109 may share a mobile app download link 205, whereby the mobile app download link is coupled with the reporting engine 112, paragraphs 16-30).

Claims 2 and  12  are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0331113 A1) in view of Willems (US 20130024235 A1) further in view of Corbet (US 2011/0208808 A1).
As to claim 2 and 12, Jain and Willems do not teach wherein the global resource limit comprises one or more of a given number of database connections and a hardware-based limit. However, Corbet teaches wherein the global resource limit comprises one or more of a given number of database connections and a hardware-based limit (an implementation, called Data Accelerator, from Data Accelerator limited, includes one or more of the following features: [0013] the database server is cloud-based, or on a local network, or on a WAN or if the DB server is local to the application. [0014] the application or database is deployed, managed or updated to end-users using application virtualization software. [0015] allows the number of database servers, or the load on the or each database server required, to be reduced. [0016] allows the load on the or each database server to be balanced or redirected in cases of fail-over. [0017] the optimization system is added to an existing database client application or database server, and the structure of the tables and/or files of the database running on the database server, are each substantially unchanged by the optimization system. [0018] the optimization system is not an integral part of the client application or the database server or bespoke coding to the client application or the database server. [0019] the optimization system changes either the application/database or the database server, but not both. [0020] the optimization system is implemented in software and includes a client application or a server application. [0021] the optimization system is implemented in software and includes a client application and a server application. [0022] the optimization system is implemented in hardware, paragraphs [12-15]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of the global resource limit comprises one or more of a given number of database connections and a hardware-based limit as taught by Willems into Jain to automatically perform served faster and more efficiently with as minimal impact or load on the actual DBMS as possible.
Claims 4, 5, 7, 8, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0331113 A1) in view of Willems (US 20130024235 A1) further in view of Voigt (US 2015/0242874 A1).
As to claims 4 and 14, Jain and Willems do not teach at least the plurality of application engines are provided in a container orchestrated environment, such that a number of the plurality of application engines increase and decrease according to demand. However, Voigt teaches   at least the plurality of application engines are provided in a container orchestrated environment, such that a number of the plurality of application engines increase and decrease according to demand (the reporting engine 112 may provide reports through other outputs, such as email, Microsoft Excel, Google Docs, or other approaches, paragraph [80]).
It would have been obvious to one of ordinary skill in the art before effective fling date of at least the plurality of application engines are provided in a container orchestrated environment, such that a number of the plurality of application engines increase and decrease according to demand as taught by Boudreaus into Jain to Improve the incentivized, peer-to-peer sharing of app download links, which can boost a device.

As to claims 5 and 15, the plurality of operator engines shares the respective metric with the others of the plurality of operator engines as a number of the plurality of application engines (app user 109 may share a mobile app download link 205, whereby the mobile app download link is coupled with the reporting engine 112 and the qualifying metric requires the link to be "clicked". In other embodiments, qualifying metrics 903 could be coupled with the number of mobile app download links 205 sent, or the number of mobile app download links 205 "clicked, paragraph [73]) or the plurality of operator engines increase and decrease). 

As to claims 7 and 17, the plurality of operator engines periodically share the respective metric with the others of the plurality of operator engines (a measurement specification may be that execution of the software application should always meet the performance metric, 100 percent of the time. In such a case, using the example above, every user request received would have to be processed within 100 milliseconds for the cloud computing platform to have executed the software application in accordance with the service level. In other cases, a measurement specification may permit for some variation in performance and some exceptions to the performance metric. For example, a measurement specification may indicate that the performance metric should be met with a particular rate of success (e.g., 95 percent of the time) over a specified unit of time (e.g., a day). Any suitable performance metric and measurement specification may be used, as embodiments are not limited to specifying a performance level in any particular way,  resources may be limited to being allocated to a single software application (Users of the Software aplications110 may operate user computing devices, such as user  computing gdevices116A,116B,116C) at a time, while other SLAs may permit allocation to multiple software application, paragraphs[36-38];[72]).

As to claims 8 and 18, the respective metric comprises transactions per second at the respective application engine (In some cases, a measurement specification may be that execution of the Software application should always meet the performance metric, 100 percent of the time. In Such a case, using the example above, every user request received would have to be processed within 100 mil seconds for the cloud computing platform to have executed the software application in accordance with the service level, paragraphs, paragraphs [42-45]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0331113 A1) in view of Willems (US 20130024235 A1) further in view of
CHAUDHARY (US 2015/0149233 A1).
As to claims 9 and 19, Jain and Willems do not teach the relative load is determined by dividing the respective metric by a total of respective metrics of the plurality of operator engine. However, Chaudhary teaches the relative load is determined by dividing the respective metric by a total of respective metrics of the plurality of operator engine (this produces a service level agreement of 11.5%. In accordance with the embodiment, the service level agreement can be computed by first computing a cumulative service level agreement metric that is a sum of the service level agreement metrics of the specific cells, and then dividing the cumulative service level agreement metric by a total service level agreement metric for the geographic region, paragraphs [36-40]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of the global resource limit comprises one or more of a given number of database connections and a hardware-based limit as taught by Willems into Jain to lead eliminating under-utilization of resources; thereby improve’ s task performance.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2012/0331113 A1) in view of Willems (US 20130024235 A1) further in view of
Boudreau (US 2003/0023596 A1).

As to claims 10 and 20, Boudreau the global resource limit comprises a maximum number of database connections to a database, and each of the plurality of application engines comprises a respective remote database connection pooling engine configured to consolidate requested database connection requests for respective associated database lookup engines (Moreover, if the application fails to close the connection, then it remains unclosed and cannot be reused. Additionally, if the maximum connections limit is reached, no more connections can be opened until the database is restarted and forces outstanding connections to be terminated, paragraphs 38-43]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of the global resource limit comprises one or more of a given number of database connections and a hardware-based limit as taught by Boudreaus into Jain to allow efficiency access database content, execute database queries on the database content, and disconnect from database content.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/
   Primary Examiner, Art Unit 2195